Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following reasons.  Page 3 of drawings shows multiple figures.  The multiple figures should be clearly labeled as Fig 5a, Fig 5b, and Fig5c.  Similar situations also appear for page 4 of drawing. Appropriate corrections are required.
Specification
Specification is objected for following reasons.  Applicant submitted amendment (receipt date 4-2-20; 4 pages) to the specification showing proper markings showing all the changes relative to the immediate prior version of the specification of record.  However, an accompanying updated clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied pursuant to 37 CFR 1.125.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
With the use of term “and/or” in claims 10 and 20, it is not clear if the applicant is intending to claim combinations of elements or one of the elements.  Further, all the physical limitations resulting from logical combinations from the usage of the above term does not clearly set forth the metes and bounds of the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by CN 103018960 (D1).
D1 discloses a display device comprising a backlight module (12), a display panel (11) and an encapsulation structure having a frame (first frame 13 and second frame 120), a sidewall edge of the frame provided with a first buckle (opening) , a bracket (third frame 14) supporting a light guide plate (122), a sidewall of the bracket protruded from an inner surface thereof to provide a second buckle (first Two clamping blocks 1412), when the frame is inserted into the bracket, the first buckle engages with the second buckle.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 12-20 ate rejected under 35 U.S.C. 103 as being unpatentable over CN 103018960 (D1) and CN 203734963 (D2).
As to the additional limitations of claims 2-10 and 12-20, D2 discloses a shell (corresponding to a frame) snap structure, including two buckles combined with each other, the first buckle includes a first connection connecting piece, the first boss and the second boss arranged on both sides of one end of the first connecting piece, the other end of the first connecting piece is connected with the side wall edge of the frame.  The convex direction of the first boss and the convex direction of the second boss is set along the direction parallel to the side wall of the frame.  The second buckle includes a second connecting piece and a third connecting piece protruding from the inner surface of the side wall of the frame, a first protrusion arranged on the second connecting piece, and a second connecting piece arranged on the third connecting piece. Two protrusions, the second connecting piece is opposite to the third connecting piece, and the first protrusion is arranged opposite to the second protrusion, and the first protrusion, the second protrusion, the second connecting piece, and the third connecting piece together form a card slot, and the card slot is used to receive the first buckle.  The first and second protrusions are provided with the first and second bosses ‐connecting piece and a second sub‐connecting piece with elasticity.  The first boss is arranged at one end of the first sub‐connecting piece, and the second boss is arranged at the second one end of the sub‐connecting piece, the other end of the first sub‐connecting piece and the other end of the second sub‐connecting member is connected with the edge of the side wall of the frame.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the buckle structure disclosed by D2 for the device of D1 for the purpose of better securing elements of the device.
As to the materials of the guide, the buckle and the packaging structure defined in claims 7‐10 and 17‐20, limitations of these claims do not appear to contain any additional features which define more than slight constructional changes which come within the scope of the customary (design) practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily contemplated in advance.  Alternatively, these limitations are not deemed patentable since the applicant’s disclosure fails to show such limitations to solve any problems or to yield any unobvious advantage that is not within the scope of the teachings applied.  Therefore, such limitations would be a matter of design alternative.
Cited Prior Art
	Zhao, in US 11092737, discloses a backlight module and display device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

										       /Vip Patel/
										Primary Examiner
         AU 2879